Filing Date: 12/19/2019
Claimed Foreign Priority Dates: 12/19/2018 (EPO 18214146.5)
Applicants: Cosemans et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Application filed on 12/19/2019.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/721,277 filed on 02/26/2020 has been entered. Accordingly, pending in this Office action are claims 1-18.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
- Fig. 1: the upper level of M1 should be L2, in accordance with the disclosure at Par. [0050].
- Fig. 4: the three multilayers should be M0’, M1’, and M2’, in accordance with the disclosure at Par. [0074].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification



The disclosure is objected to because of multiple inconsistencies between reference signs in the written description vs. drawings, some of which are identified below. In the interest of compact prosecution, Applicant is requested to thoroughly review the entire specification to resolve said issues:
- Par. [0058], L. 1-3: correct the disclosure to --In addition, putting neighboring lines at different levels, such as single level lines 43 lying in the lower extension level and single level line 41a lying in the centerline limits parallel wires coupling--, in accordance with the reference signs of Fig. 2A.
- Par. [0069], L. 3: correct the disclosure to --an upper layer M2--, in accordance with the reference signs of Fig. 3.
- Par. [0084], L. 2: correct the disclosure to --a contact layer 505 --, in accordance with the reference signs of Fig. 5.
- Par. [0098], L. 3 and 5: it is unclear what the word “plies (of dielectric layers)” means in the context of the disclosure. The examiner assumes it is a typographical mistake and that Applicant intended to use the word --piles-- instead.
Claim Objections




Claims 1 and 5-8 are objected to because of the following informalities:
- Claim 1, L. 6: amend to --longitudinal sidewalls of conductive line parts inside a multilevel routing track--, in accordance with previously introduced claim language “conductive lines” at L. 3, and to improve the clarity of the subject matter for which Applicant seeks protection, as supported and enabled by the original disclosure.
- Claim 5, L. 1: amend to -- The integrated circuit according to claim 1,--, for proper claim formatting. 
- Claim 6, L. 1: amend “The integrated circuit according to claim 5.” to -- The integrated circuit according to claim 5[[.]] , --, for proper claim formatting. 
- Claims 7 and 8 raise issues similar to the one raised for claim 5, and the comments are considered repeated here.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “removal of the upper layer of the added dielectric to provide…” at L. 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claims will be construed as reciting -- removal of the upper layer of the filled dielectric material to provide… --, in accordance with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronin et al. (IDS reference EP0288802).

Regarding Claim 13, Cronin (see, e.g., Figs. 4A-D and associated disclosure) shows all aspects of the instant invention, including a process for making an interconnection system in an integrated circuit, comprising:
- forming a multilevel layer comprising first parallel electrically conductive lines (e.g., homogeneous wiring structures 450, 452, 454, and 456) and at least three levels comprising a centerline level (e.g., level for thin/think wiring lines 442, 462, 466 or 446), an upper extension line level (e.g., level for stud-up structures 424, 426, 428, 430 or 432), and a lower extension line level (e.g., level for stud-down structures 464 or 468), wherein the levels provide multilevel routing tracks in which the conductive e.g., conductive portions in respective centerline, upper or lower levels of a homogeneous wiring structure 450-456 are formed with coplanar sidewalls).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cronin et al. (IDS reference EP0288802).

Regarding Claim 1, Cronin (see, e.g., Figs. 4D and 5, and Col. 8, L. 30 to Col. 12, L. 12) shows most aspects of the instant invention, including an integrated circuit comprising:
- an interconnection system, wherein the interconnection system comprises at least one multilevel layer comprising first parallel electrically conductive lines (e.g., homogeneous wiring structures 450, 452, 454, and 456) and at least three levels forming a centerline level (e.g., level for thin/think wiring lines 442, 462, 466 or 446), an upper extension line level (e.g., level for stud-up structures 424, 426, 428, 430 or 432), and a lower extension line level (e.g., level for stud-down structures 464 or 468), the at least three levels providing multilevel routing tracks wherein the lines extend, and wherein longitudinal sidewalls of parts inside a multilevel routing track are aligned (e.g., conductive portions in respective centerline, upper or lower levels of a homogeneous wiring structure 450-456 have coplanar sidewalls)
With regards to the limitation referring to the process by which the parts inside a multilevel routing track are arranged, i.e., self-aligned, it has been held by the courts that the patentability of a product does not depend on its method of production. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
In the instant case, Cronin (see, e.g., Figs. 4A-B and Col. 5, L. 40 to Col. 6, L. 46) discloses that conductive material 420 simultaneously fills line trenches 408 or 412, and corresponding stud-down vias 464 or 468, thus resulting in stacked parts inside a multilevel routing track being self-aligned. Therefore, since the final structure for the multi-level integrated circuit wiring structure, as taught in the prior art, is substantially identical to the analogous structure being claimed, a prima facie case of anticipation or obviousness has been established. 
Regarding Claim 2, Cronin (see, e.g., Figs. 4D and 5) shows that conductive lines within the multilevel layer comprise upwards extensions (e.g., 424, 426, 428, 430 or 432) or downwards extensions (e.g., 464 or 468) providing conductive lines of varying thickness within the multilevel layer.
Regarding Claim 3, Cronin (see, e.g., Figs. 4D and 5) shows that at least one of the conductive lines (e.g., 450), within the multilevel routing track layer, changes level upwards or downwards within the centerline level, upper extension line level and lower extension line level.
Regarding Claim 9, Cronin (see, e.g.
Regarding Claim 10, Cronin (see, e.g., Fig. 5) shows that the multilevel routing track allow provision of staggered parallel lines (e.g., wiring line 466 of wiring structure 454 vs. wiring line 446 of wiring structure 456) thus reducing capacitive coupling between adjacent lines within the multilevel layer.
Regarding Claim 11, Cronin (see, e.g., Fig. 5) shows that the levels of the multilevel layer are horizontal levels, the multilevel routing tracks provide vertical alignment of upper and lower extensions of lines within the layer (e.g., 424 and 465 respectively). Also, see comments stated above in Par. 18-20 with regards to Claim 1, which are considered repeated here.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as obvious over Cronin et al. (IDS reference EP0288802).

Regarding Claim 5, while Cronin does not explicitly show an upper layer or a lower layer to which the multilevel layer is connected, Cronin (see, e.g., Fig. 5 and Col. 4, L. 18-27 and Col. 10, L. 51 to Col. 11, L. 1) discloses that his multi-level integrated circuit wiring structure is implemented with stud-down and stud-up external connection structures (e.g., 464 or 468, and 424, 426, 428, 430 or 432, respectively) to achieve electrical connectivity to underlying or overlying features. Furthermore, one of ordinary skill in the semiconductor art would have readily known that integrated circuits are implemented with a plurality of vertically stacked metal wiring levels (M0, M1, M2,…up to M10+) to achieve the required routing of power/signal lines from FEOL to BEOL. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the multilevel layer in the structure of Cronin be any of the vertically stacked metal wiring levels in an IC commonly known in the art, to vs. low capacitance design trade-offs depending on the lateral arrangement and thickness of neighboring wiring line structures, as taught by Cronin himself (e.g., Col. 11, L. 51 to Col. 12, L. 11).   
Therefore, Cronin teaches the multilevel layer being positioned under an upper layer and a connection between a conductive line (e.g., 442, 462, or 446) of the multilevel layer and a conductive line of the upper layer is made through a locally arranged up extension (e.g., 424, 426, 428, 430 or 432) of the conductive line of the multilevel layer or the multilevel layer being positioned above a lower layer and connections between conductive lines (e.g., 442 or 466) of the multilevel layer and a conductive line of the lower layer is done through a locally arranged down extension (e.g., 464, 468) of the conductive line of the multilevel layer.
Regarding Claim 6, Cronin teaches that the multilevel layer is positioned between both a lower layer and an upper layer. Also, see comments stated above in Par. 27-28 with regards to Claim 5, which are considered repeated here. Furthermore, Cronin discloses that a multilevel layer according to his invention does advantageously implement versatile multi-level wiring structures with low resistance vs. low capacitance design trade-offs depending on the lateral arrangement and thickness of neighboring wiring line structures (e.g., Col. 11, L. 51 to Col. 12, L. 11). 
Accordingly, it would have been obvious to one of ordinary sill at the time the invention was filed to have both lower and upper layers in the structure of Cronin, be multilevel layers, as taught by Cronin himself, to implement versatile multi-level wiring structures with low resistance vs. low capacitance design trade-offs. 
Therefore, Cronin teaches that the multilevel layer is positioned between both a lower layer and an upper layer, the lower and upper layers are multilevel layers and connections between conductive lines of an upper multilevel layer and conductive line of a lower multilevel layer is made through a locally arranged down extension (e.g., stud-down analogous to 464, 468) of the conductive line of the upper multilevel layer and locally arranged up extension (e.g., stud-up analogous to 464, 468) of the conductive line of the lower multilevel layer.
Regarding Claim 12, Cronin teaches that the interconnection system is provided with at least two multilevel routing tracks layers each having at least three levels. Also, see comments stated above in Par. 27-28 with regards to Claim 5 and Par. 30-31 with regards to Claim 6, which are considered repeated here.

Allowable Subject Matter

































Claims 4, 7-8, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose circuit interconnections comprising multi-level conductive layers, and having some features or method steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814